
	
		II
		111th CONGRESS
		2d Session
		S. 3545
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require a study of the effect of a
		  6-month moratorium on new deepwater drilling in the Gulf of Mexico on small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf of Mexico Economic Recovery and
			 Job Impact Analysis Act of 2010.
		2.Study on the effect of a 6-month moratorium
			 on new deepwater drilling in the Gulf of Mexico on small businesses
			(a)In generalSubject to the availability of
			 appropriations, the Office of Advocacy of the Small Business Administration
			 shall conduct a study evaluating the effect of a 6-month moratorium on new
			 deepwater drilling in the Gulf of Mexico on small business concerns (as defined
			 under section 3 of the Small Business Act (15 U.S.C. 632)).
			(b)ReportNot later than 2 months after the date of
			 enactment of this Act, the Office of Advocacy of the Small Business
			 Administration shall submit to the Committee on Small Business and
			 Entrepreneurship and the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Small Business and the Committee on Energy and
			 Commerce of the House of Representatives a report regarding the results of the
			 study conducted under subsection (a), which shall include—
				(1)a survey of the effect of a 6-month
			 moratorium on deepwater drilling on small business concerns in the industries
			 directly involved in oil and natural gas exploration in the Gulf of
			 Mexico;
				(2)a survey of the effect of the moratorium on
			 small business concerns in the industries indirectly involved in oil and
			 natural gas exploration in the Gulf of Mexico, including suppliers of supplies
			 or services and customers of industries directly involved in oil and natural
			 gas exploration;
				(3)an estimate of the effect of the moratorium
			 on the revenues of small business concerns located near the Gulf of Mexico and,
			 if practicable, nationwide; and
				(4)any policy recommendations to mitigate
			 possible negative effects on small business concerns resulting from the
			 moratorium.
				
